Citation Nr: 1141200	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  11-20 634	)	DATE
	)
	)
THE ISSUE


Whether a May 2010 decision of the Board of Veterans' Appeals, which in pertinent part denied service connection for a visual disorder (claimed as blurred vision) and granted a 10 percent rating (but no higher) for scarring of the bridge of the nose, should be revised or reversed on the grounds of clear and unmistakable error.

(The issues of entitlement to an increased rating for scarring of the bridge of the nose and service connection for fibromyalgia will be addressed in a separate decision.)  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1984. 

In a May 2010 decision, the Board denied service connection for a visual disorder, granted a 10 percent rating for scarring of the bridge of the nose, and denied entitlement to a rating in excess of 10 percent for the latter disability.  Several other issues were remanded to the RO, and therefore were not decided at that time.  The moving party has asserted, to include in a communication received in August 2010, that the determinations in the issues which were decided in the May 2010 Board decision were products of clear and unmistakable error.  


FINDING OF FACT

The moving party has failed to adequately allege errors of fact or law in the May 2010 Board decision, the legal or factual bases for such allegations, and why the results would have been manifestly different but for the alleged errors. 

CONCLUSION OF LAW

The moving party has not raised any allegations of clear and unmistakable error in the May 2010 Board decision that meet the threshold pleading requirements for revision of the Board decision on grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a). 

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(1),(2). 

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c). 

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except:  (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court.  38 U.S.C.A. § 7266. 

The general requirements for filing a motion for CUE include the name of the Veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed, without prejudice to refiling under this subpart.  Id.  

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  As noted above, motions which fail to comply with the requirements set forth in this paragraph shall be dismissed, without prejudice to refiling under this subpart.  Id.  

In the present case, review of the submissions of the moving party do not reveal any specific allegations of error in fact or law in the May 2010 Board decision.  In fact, the moving party has in most part simply listed numerous disabilities for which he claims compensation is warranted, the majority of which were not even adjudicated by the Board.  With respect to the claim for a rating in excess of 10 percent for his service connected nasal scarring denied by the Board in its May 2010 Board decision, the moving party appears to be asserting error on the part of VA examiners, rather than with the Board's adjudication of the matter, who "failed" to notice an elevation in scarring at VA compensation examinations in 2004 and 2009.  To the extent he even alleges any error by the Board with respect to its adjudication of the claim for an increased rating for his service connected nasal scarring, the allegations are clearly not specific, as the moving party merely asserts that the "merits" were in his favor with respect to this claim.  Such disagreement with the Board's weighing and evaluation of the evidence in determining the proper rating to be assigned for a disability does not constitute clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3).  

In short, the moving party has not cleanly articulated what specific error of fact or law he feels the Board committed in its May 2010 decision, because he makes no specific allegations with regard to any of findings or conclusions in this decision, nor has he indicated why the result would have been manifestly different but for any such error.  Instead, his assertions, at best, are merely nonspecific allegations of failure to follow regulations.  

The Board must emphasize that in a CUE motion, it is incumbent upon the moving party to set forth clearly and specifically the alleged CUE, and non-specific allegations of failure to follow regulations or failure to give due process, or any other general non-specific allegations of error are insufficient to satisfy this requirement.  38 C.F.R. § 20.1404(b).  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion for clear and unmistakable error in the May 2010 Board decision is dismissed without prejudice to refiling. 



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2011) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2011).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.






